***********
Based upon information contained in I.C. File LH-0326 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Terry Wren Carroll, was a volunteer fire fighter and EMT for the Coats Grove Fire  Rescue, Inc. in Harnett County, N.C. at the time his death on 7 January 2003.
2. Decedent's death occurred in the course and scope of his employment as follows: On 27 December 2002, decedent responded to an EMS call as an assisting member and driver of an ambulance. Decedent assisted in placing a subject on a stretcher and loading the stretcher into the ambulance. As decedent attempted to climb into the driver's seat of the ambulance, he collapsed and became unresponsive. Medical records indicate that decedent suffered an acute myocardial infarction complicated by ventricular fibrillation. Decedent was revived several times during transport to a local hospital. He was eventually transported to Duke Medical Center and underwent treatment until 7 January 2003, when he died as a result of multi-system organ failure and hypoxic brain injury.
3. At the time of his death and for at least six months prior to that date, decedent was married to and residing with Donna Gail Carroll. Decedent had no children.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible volunteer fire fighter with the Coats Grove Fire  Rescue, Inc. in Harnett County, N.C. at the time of his death on 7 January 2003.
2. Decedent's death was the direct result of injuries incurred in the line of duty, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Donna Gail Carroll, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $25,000.00 is hereby awarded to Donna Gail Carroll as the qualified surviving spouse of Terry Wren Carroll, as follows: the sum of $10,000.00 shall be paid immediately to Donna Gail Carroll. Thereafter, the sum of $5,000.00 shall be paid annually to Donna Gail Carroll as long as she remains unmarried until such time as the balance of all payments equal $25,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Donna Gail Carroll becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of May, 2003.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER